--------------------------------------------------------------------------------

Exhibit 10.1
 
FUNCTION (X) INC.
2011 EXECUTIVE INCENTIVE PLAN
 
 
 

--------------------------------------------------------------------------------

 

FUNCTION (X) INC.
2011 EXECUTIVE INCENTIVE PLAN


1.
Purpose
1
2.
Definitions
1
3.
Administration.
6
4.
Shares Subject to Plan.
8
5.
Eligibility; Per-Person Award Limitations
9
6.
Specific Terms of Awards.
9
7.
Certain Provisions Applicable to Awards.
15
8.
Code Section 162(m) Provisions.
17
9.
Change in Control.
18
10. 
General Provisions.
20

 
 

--------------------------------------------------------------------------------

 

FUNCTION (X) INC.
2011 EXECUTIVE INCENTIVE PLAN


1.             Purpose.  The purpose of this 2011 EXECUTIVE INCENTIVE PLAN (the
“Plan”) is to assist Function (X) Inc., a Delaware corporation, or any successor
or assign (the “Company”) and its Related Entities (as hereinafter defined) in
attracting, motivating, retaining and rewarding high-quality executives and
other employees, officers, directors, consultants and other persons who provide
services to the Company or its Related Entities by enabling such persons to
acquire or increase cash or proprietary interests in the Company in order to
strengthen the mutuality of interests between such persons and the Company's
shareholders, and providing such persons with annual and long term performance
incentives to expend their maximum efforts in the creation of shareholder value.
 
2.             Definitions.  For purposes of the Plan, the following terms shall
be defined as set forth below, in addition to such terms defined in Section 1
hereof and elsewhere herein.
 
(a)            “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Share granted as a bonus or in lieu of
another Award, Dividend Equivalent, Other Stock-Based Award or Performance
Award, together with any other right or interest, granted to a Participant under
the Plan.
 
(b)            “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.
 
(c)            “Beneficiary” means the person, persons, trust or trusts that
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant's death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof.  If, upon a Participant's death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
 
(d)            “Beneficial Owner” and “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 under the Exchange Act and any
successor to such Rule.
 
(e)            “Board” means the Company's Board of Directors.
 
(f)            “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement.  In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the Participant of
any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or a Related Entity, (iv) any act by the Participant
of dishonesty or bad faith with respect to the Company or a Related Entity, (v)
use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or (vi) the commission by the
Participant of any act, misdemeanor, or crime reflecting unfavorably upon the
Participant or the Company or any Related Entity.  The good faith determination
by the Committee of whether the Participant’s Continuous Service was terminated
by the Company for “Cause” shall be final and binding for all purposes
hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(g)            “Change in Control” means a Change in Control as defined in
Section 9(b) of the Plan.
 
(h)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
 
(i)             “Committee” means a committee designated by the Board to
administer the Plan; provided, however, that if the Board fails to designate a
committee or if there are no longer any members on the committee so designated
by the Board, or for any other reason determined by the Board, then the Board
shall serve as the Committee.  In the event that the Company is a Publicly Held
Corporation (as hereinafter defined), then the Committee shall consist of at
least two Directors, each of whom may, but are not required to be, (i) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, (ii) an “outside director” within the meaning of Section
162(m) of the Code, and (iii) “Independent.”  Notwithstanding the foregoing, if
the Company is a Publicly Held Corporation and (A) administration of the Plan by
“non-employee directors” is then required in order for exemptions under Rule
16b-3 to apply to transactions under the Plan, (B) action by the Committee is
required with respect to any matter relating to any Award that is intended to
qualify as “performance-based compensation” under Section 162(m), to the extent
necessary in order for such Award to so qualify, (C) the applicable Listing
Rules require that the Committee consist solely of Directors who are Independent
Directors, or (D) action by the Committee is required with respect to any matter
relating to any Award to an Independent Director, then the Committee shall
consist of at least two Directors, each of whom shall be, as applicable, (1) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, (2) an “outside director” within the meaning of Section
162(m) of the Code, and/or (3) “Independent.”  For the avoidance of doubt and
ambiguity, the Committee shall only be required to consist of Directors
satisfying the eligibility requirements of clauses (1), (2) or (3) of the
immediately preceding sentence to the extent the matter upon which it intends to
act is a matter within the purview of clauses (A), (B), (C) or (D) of the
immediately preceding sentence.
 
(j)             “Consultant” means any Person (other than an Employee or a
Director, solely with respect to rendering services in such Person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(k)            “Continuous Service” means the uninterrupted provision of
services to the Company or any Related Entity in any capacity of Employee,
Director, Consultant or other service provider.  Continuous Service shall not be
considered to be interrupted in the case of (i) any approved leave of absence,
(ii) transfers among the Company, any Related Entities, or any successor
entities, in any capacity of Employee, Director, Consultant or other service
provider, or (iii) any change in status as long as the individual remains in the
service of the Company or a Related Entity in any capacity of Employee,
Director, Consultant or other service provider (except as otherwise provided in
the Award Agreement).  An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)             “Covered Employee” means the Person who, as of the end of the
taxable year, either is the principal executive officer of the Company or is
serving as the acting principal executive officer of the Company, and each other
Person whose compensation is required to be disclosed in the Company’s filings
with the Securities and Exchange Commission by reason of that person being among
the three highest compensated officers of the Company as of the end of a taxable
year, or such other person as shall be considered a “covered employee” for
purposes of Section 162(m) of the Code.
 
(m)           “Director” means a member of the Board.
 
(n)            “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.
 
(o)            “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g) hereof, to receive cash, Shares, other Awards or other
property equal in value to regular dividends paid with respect to a specified
number of Shares, or other periodic payments.
 
(p)            “Effective Date” means the effective date of the Plan, which
shall be February 15, 2011.
 
(q)            “Eligible Person” means each officer, Director, Employee,
Consultant and other person who provides services to the Company or any Related
Entity.  The foregoing notwithstanding, only Employees of the Company, or any
parent corporation or subsidiary corporation of the Company (as those terms are
defined in Sections 424(e) and (f) of the Code, respectively), shall be Eligible
Persons for purposes of receiving any Incentive Stock Options.  An Employee on
leave of absence may, in the discretion of the Committee, be considered as still
in the employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.
 
(r)             “Employee” means any person, including an officer or Director,
who is an employee of the Company or any Related Entity.  The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.
 
(s)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
 
(t)             “Fair Market Value” means the fair market value of Shares,
Awards or other property as determined by the Committee, or under procedures
established by the Committee.  Unless otherwise determined by the Committee, the
Fair Market Value of a Share as of any given date the Company is a Publicly Held
Corporation shall be the closing sale price per Share reported on a consolidated
basis for stock listed on the principal stock exchange or market on which Shares
are traded on the date as of which such value is being determined (or as of such
later measurement date as determined by the Committee on the date the Award is
authorized by the Committee), or, if there is no sale on that date, then on the
last previous day on which a sale was reported.
 
 
3

--------------------------------------------------------------------------------

 
 
(u)            “Good Reason” shall, with respect to any Participant, have the
meaning specified in the Award Agreement.  In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning or the same
meaning as “good reason” or “for good reason” set forth in any employment,
consulting or other agreement for the performance of services between the
Participant and the Company or a Related Entity or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean (i) the
assignment to the Participant of any duties inconsistent in any material respect
with the Participant's duties or responsibilities as assigned by the Company or
a Related Entity, or any other action by the Company or a Related Entity which
results in a material diminution in such duties or responsibilities, excluding
for this purpose an action which is remedied by the Company or a Related Entity
promptly after receipt of notice thereof given by the Participant; or (ii) any
material failure by the Company or a Related Entity to comply with its
obligations to the Participant as agreed upon, other than a failure which is
remedied by the Company or a Related Entity promptly after receipt of notice
thereof given by the Participant.
 
(v)            “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
 
(w)            “Independent”, when referring to either the Board or members of
the Committee, shall have the same meaning as used in the rules of the Listing
Market, if applicable, and if the securities of the Company are not listed for
trading, in the rules of the Nasdaq National Market.
 
(x)             “Incumbent Board” means the Incumbent Board as defined in
Section 9(b)(ii) hereof.
 
(y)            “Listing Market” means the national securities exchange, if any,
on which any securities of the Company are listed for trading.
 
(z)             “Option” means a right granted to a Participant under Section
6(b) hereof, to purchase Shares or other Awards at a specified price during
specified time periods.
 
(aa)           “Optionee” means a person to whom an Option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan.
 
(bb)          “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(i) hereof.
 
(cc)           “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
 
(dd)          “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Section 6(h) hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(ee)          “Performance Period” means that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.
 
(ff)            “Performance Share” means any grant pursuant to Section 6(h)
hereof of a unit valued by reference to a designated number of Shares, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.
 
(gg)          “Performance Unit” means any grant pursuant to Section 6(h) hereof
of a unit valued by reference to a designated amount of property (including
cash) other than Shares, which value may be paid to the Participant by delivery
of such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.
 
(hh)          “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
 
(ii)             “Publicly Held Corporation” shall mean a publicly held
corporation as that term is used under Section 162(m)(2) of the Code.
 
(jj)             “Related Entity” means any Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Board, in which the Company  or a Subsidiary holds a  substantial
ownership interest, directly or indirectly.
 
(kk)          “Restriction Period” means the period of time specified by the
Committee that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.
 
(ll)             “Restricted Stock” means any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such risks of forfeiture and other restrictions as the Committee, in its sole
discretion, may impose (including any restriction on the right to vote such
Share and the right to receive any dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
 
(mm)         “Restricted Stock Award” means an Award granted to a Participant
under Section 6(d) hereof.
 
(nn)          “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period.
 
 
5

--------------------------------------------------------------------------------

 
 
(oo)          “Restricted Stock Unit Award” means an Award of Restricted Stock
Units granted to a Participant under Section 6(e) hereof.
 
(pp)          “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
 
(qq)          “Shareholder Approval Date” means the date on which this Plan is
approved by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements Sections 162(m) and 422
of the Code, Rule 16b-3 under the Exchange Act, and if applicable, the
requirements under the rules of the Listing Market.
 
(rr)            “Shares” means the shares of common stock of the Company, par
value $0.001 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 10(c) hereof.
 
(ss)           “Stock Appreciation Right” means a right granted to a Participant
under Section 6(c) hereof.
 
(tt)            “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.
 
(uu)          “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, Awards previously
granted, or the right or obligation to make future Awards, by a company (i)
acquired by the Company or any Related Entity, (ii) which becomes a Related
Entity after the date hereof, or (iii) with which the Company or any Related
Entity combines.
 
3.              Administration.
 
(a)            Authority of the Committee.  The Plan shall be administered by
the Committee, provided, however, that except as otherwise expressly provided in
this Plan and subject to the applicable rules of a Listing Market, if any, the
Board may exercise any power or authority granted to the Committee under this
Plan and in that case, references herein shall be deemed to include references
to the Board.  In the event the Company is a Publicly Held Corporation and (and
subject to the limitations imposed by Sections 3(a) and 3(b) hereof) the Board
elects to administer the Plan, to the extent the Plan is administered by only
those Directors who are Independent Directors, references herein to the
“Committee” shall be deemed to include references to the Independent members of
the Board.  The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan.  In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants.  Notwithstanding the foregoing, only in the
event that the Committee consists solely of Independent Directors shall the
Committee have sole and exclusive discretion (i) on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act, (ii) with respect to
any Award that is intended to qualify as “performance-based compensation” under
Section 162(m), to the extent necessary in order for such Award to so qualify;
and (iii) with respect to any Award to an Independent Director.  For the
avoidance of doubt and ambiguity, the Committee need not consist solely of
Independent Directors so long as the Committee consists of Directors who satisfy
the eligibility requirements to act validly on any matter within the purview of
clauses (i), (ii) or (iii) of the immediately preceding sentence.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)            Manner of Exercise of Committee Authority. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Eligible Persons, Participants, Beneficiaries,
transferees under Section 10(b) hereof or other persons claiming rights from or
through a Participant, and shareholders.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Company or any Related Entity, or
committees thereof, the authority, subject to such terms and limitations as the
Committee shall determine, to perform such functions, including administrative
functions as the Committee may determine to the extent that such delegation will
not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted
to Participants subject to Section 16 of the Exchange Act in respect of the
Company and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.  The Committee
may appoint agents to assist it in administering the Plan.  Any such delegations
shall be set forth in a written instrument that specifies the persons authorized
to act thereunder and the terms and limitations of such authority, which writing
shall be delivered to any of the Company’s Chief Financial Officer, Principal
Accounting Officer and General Counsel before any authority may be exercised.
 
(c)            Limitation of Liability.  The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or Employee, the
Company's independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.
 
 
7

--------------------------------------------------------------------------------

 
 
4.             Shares Subject to Plan.
 
(a)            Limitation on Overall Number of Shares Available for Delivery
Under Plan.  Subject to adjustment as provided in Section 10(c) hereof, the
total number of Shares reserved and available for delivery under the Plan shall
be thirty million (30,000,000) Shares.  Any Shares that are subject to Awards of
Options or Stock Appreciation Rights shall be counted against this limit as one
(1) Share for every one (1) Share granted.  Any Shares delivered under the Plan
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.
 
(b)            Application of Limitation to Grants of Awards.  No Award may be
granted if the number of Shares to be delivered in connection with such an Award
exceeds the number of Shares remaining available for delivery under the Plan,
minus the number of Shares deliverable in settlement of or relating to then
outstanding Awards.  The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or Substitute Awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.
 
(c)            Availability of Shares Not Delivered under Awards and Adjustments
to Limits.
 
(i)             If any Awards are forfeited, expire or otherwise terminate
without issuance of such Shares, or any Award is settled for cash or otherwise
does not result in the issuance of all or a portion of the Shares subject to
such Award, the Shares to which those Awards were subject, shall, to the extent
of such forfeiture, expiration, termination, cash settlement or non-issuance,
again be available for delivery with respect to Awards under the Plan, subject
to Section 4(c)(iv) below.
 
(ii)            In the event that any Option or other Award granted hereunder is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or withholding tax liabilities
arising from such option or other award are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then only the number of Shares issued net of the Shares tendered or
withheld shall be counted for purposes of determining the maximum number of
Shares available for grant under the Plan.
 
(iii)           Substitute Awards shall not reduce the Shares authorized for
delivery under the Plan or authorized for delivery to a Participant in any
period.  Additionally, in the event that a company acquired by the Company or
any Related Entity or with which the Company or any Related Entity combines has
shares available under a pre-existing plan approved by its shareholders, the
shares available for delivery pursuant to the terms of such pre-existing plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for delivery under the Plan;
if and to the extent that the use of such Shares would not require approval of
the Company’s shareholders under the rules of the Listing Market, if applicable.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)           Any Share that again becomes available for delivery pursuant to
this Section 4(c) shall be added back as one (1) Share.
 
(v)            Notwithstanding anything in this Section 4(c) to the contrary but
subject to adjustment as provided in Section 10(c) hereof, the maximum aggregate
number of Shares that may be delivered under the Plan as a result of the
exercise of the Incentive Stock Options shall be two hundred fifty (250) Shares.
 
5.             Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  Subject to adjustment as provided in
Section 10(c), in any fiscal year of the Company during any part of which the
Plan is in effect, no Participant may be granted (i) Options or Stock
Appreciation Rights with respect to more than six million (6,000,000) Shares or
(ii) Restricted Stock, Restricted Stock Units, Performance Shares and/or Other
Stock-Based Awards with respect to more than six million (6,000,000) Shares.  In
addition, the maximum dollar value payable to any one Participant with respect
to Performance Units is (x) five million dollars ($5,000,000) with respect to
any 12 month Performance Period (pro-rated for any Performance Period that is
less than 12 months based upon the ratio of the number of days in the
Performance Period as compared to 365), and (y) with respect to any Performance
Period that is more than 12 months, five million dollars ($5,000,000) multiplied
by the number of full 12 months periods that are in the Performance Period.
 
6.             Specific Terms of Awards.
 
(a)            General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of the Participant’s
Continuous Service and terms permitting a Participant to make elections relating
to his or her Award.  Except as otherwise expressly provided herein, the
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan.  Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Delaware law, no
consideration other than services may be required for the grant (as opposed to
the exercise) of any Award.
 
(b)            Options.  The Committee is authorized to grant Options to any
Eligible Person on the following terms and conditions:
 
(i)             Exercise Price.  Other than in connection with Substitute
Awards, the exercise price per Share purchasable under an Option shall be
determined by the Committee, provided that such exercise price shall not be less
than 100% of the Fair Market Value of a Share on the date of grant of the Option
and shall not, in any event, be less than the par value of a Share on the date
of grant of the Option.  If an Employee owns or is deemed to own (by reason of
the attribution rules applicable under Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of stock of the Company (or any
parent corporation or subsidiary corporation of the Company, as those terms are
defined in Sections 424(e) and (f) of the Code, respectively) and an Incentive
Stock Option is granted to such Employee, the exercise price of such Incentive
Stock Option (to the extent required by the Code at the time of grant) shall be
no less than 110% of the Fair Market Value of a Share on the date such Incentive
Stock Option is granted.  Other than pursuant to Section 10(c)(i) and (ii), the
Committee shall not be permitted to (A) lower the exercise price per Share of an
Option after it is granted, (B) cancel an Option when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with  Substitute Awards), or (C) take
any other action with respect to an Option that may be treated as a repricing
pursuant to the applicable rules of the Listing Market, if applicable, without
approval of the Company's shareholders.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)            Time and Method of Exercise.  The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the time or times at which Options
shall cease to be or become exercisable following termination of Continuous
Service or upon other conditions, the methods by which the exercise price may be
paid or deemed to be paid (including in the discretion of the Committee a
cashless exercise procedure), the form of such payment, including, without
limitation, cash, Shares (including without limitation the withholding of Shares
otherwise deliverable pursuant to the Award), other Awards or awards granted
under other plans of the Company or a Related Entity, or other property
(including notes or other contractual obligations of Participants to make
payment on a deferred basis provided that such deferred payments are not in
violation of Section 13(k) of the Exchange Act, or any rule or regulation
adopted thereunder, if applicable, or any other applicable law), and the methods
by or forms in which Shares will be delivered or deemed to be delivered to
Participants.
 
(iii)           Incentive Stock Options.  The terms of any Incentive Stock
Option granted under the Plan shall comply in all respects with the provisions
of Section 422 of the Code.  Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options
(including any Stock Appreciation Right issued in tandem therewith) shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any
Incentive Stock Option under Section 422 of the Code, unless the Participant has
first requested, or consents to, the change that will result in such
disqualification.  Thus, if and to the extent required to comply with Section
422 of the Code, Options granted as Incentive Stock Options shall be subject to
the following special terms and conditions:
 
(A)           the Option shall not be exercisable for more than ten years after
the date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and
 
(B)           The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the Shares with respect to which Incentive
Stock Options granted under the Plan and all other option plans of the Company
(and any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424(e) and (f) of the Code, respectively) that
become exercisable for the first time by the Participant during any calendar
year shall not (to the extent required by the Code at the time of the grant)
exceed $100,000.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)            Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights to any Eligible Person in conjunction with all or part of
any Option granted under the Plan or at any subsequent time during the term of
such Option (a “Tandem Stock Appreciation Right”), or without regard to any
Option (a “Freestanding Stock Appreciation Right”), in each case upon such terms
and conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:
 
(i)             Right to Payment.  A Stock Appreciation Right shall confer on
the Participant to whom it is granted a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one Share on the date of exercise
over (B) the grant price of the Stock Appreciation Right as determined by the
Committee.  The grant price of a Stock Appreciation Right  shall not be less
than 100% of the Fair Market Value of a Share on the date of grant, in the case
of a Freestanding Stock Appreciation Right, or less than the associated Option
exercise price, in the case of a Tandem Stock Appreciation Right.  Other than
pursuant to Section 10(c)(i) and (ii), the Committee shall not be permitted to
(A) lower the grant price per Share of a Stock Appreciation Right after it is
granted, (B) cancel a Stock Appreciation Right when the grant price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award (other than in connection with  Substitute Awards), or (C) take any other
action with respect to a Stock Appreciation Right that may be treated as a
repricing pursuant to the applicable rules of the Listing Market, if applicable,
without shareholder approval.
 
(ii)            Other Terms.  The Committee shall determine at the date of grant
or thereafter, the time or times at which and the circumstances under which a
Stock Appreciation Right may be exercised in whole or in part (including based
on achievement of performance goals and/or future service requirements), the
time or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.
 
(iii)           Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation
Right may be granted at the same time as the related Option is granted or, for
Options that are not Incentive Stock Options, at any time thereafter before
exercise or expiration of such Option.  Any Tandem Stock Appreciation Right
related to an Option may be exercised only when the related Option would be
exercisable and the Fair Market Value of the Shares subject to the related
Option exceeds the exercise price at which Shares can be acquired pursuant to
the Option.  In addition, if a Tandem Stock Appreciation Right exists with
respect to less than the full number of Shares covered by a related Option, then
an exercise or termination of such Option shall not reduce the number of Shares
to which the Tandem Stock Appreciation Right applies until the number of Shares
then exercisable under such Option equals the number of Shares to which the
Tandem Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)            Restricted Stock Awards.  The Committee is authorized to grant
Restricted Stock Awards to any Eligible Person on the following terms and
conditions:
 
(i)            Grant and Restrictions.  Restricted Stock Awards shall be subject
to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, or as otherwise provided in
this Plan during the Restriction Period.  The terms of any Restricted Stock
Award granted under the Plan shall be set forth in a written Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan.  The restrictions may lapse separately or in combination at such
times, under such circumstances (including based on achievement of performance
goals and/or future service requirements), in such installments or otherwise, as
the Committee may determine at the date of grant or thereafter.  Except to the
extent restricted under the terms of the Plan and any Award Agreement relating
to a Restricted Stock Award, a Participant granted Restricted Stock shall have
all of the rights of a shareholder, including the right to vote the Restricted
Stock and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee).  During the period
that the Restriction Stock Award is subject to a risk of forfeiture, subject to
Section 10(b) below and except as otherwise provided in the Award Agreement, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.
 
(ii)            Forfeiture.  Except as otherwise determined by the Committee,
upon termination of a Participant's Continuous Service during the applicable
Restriction Period, the Participant's Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.
 
(iii)          Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.
 
(iv)          Dividends and Splits.  As a condition to the grant of a Restricted
Stock Award, the Committee may require or permit a Participant to elect that any
cash dividends paid on a Share of Restricted Stock be automatically reinvested
in additional Shares of Restricted Stock or applied to the purchase of
additional Awards under the Plan.  Unless otherwise determined by the Committee,
Shares distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)            Restricted Stock Unit Awards.  The Committee is authorized to
grant Restricted Stock Unit Awards to any Eligible Person on the following terms
and conditions:
 
(i)             Award and Restrictions.  Satisfaction of a Restricted Stock Unit
Award shall occur upon expiration of the deferral period specified for such
Restricted Stock Unit Award by the Committee (or, if permitted by the Committee,
as elected by the Participant).  In addition, a Restricted Stock Unit Award
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Committee may impose, if any, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times (including based
on achievement of performance goals and/or future service requirements),
separately or in combination, in installments or otherwise, as the Committee may
determine.  A Restricted Stock Unit Award may be satisfied by delivery of
Shares, cash equal to the Fair Market Value of the specified number of Shares
covered by the Restricted Stock Unit, or a combination thereof, as determined by
the Committee at the date of grant or thereafter.  Prior to satisfaction of a
Restricted Stock Unit Award, a Restricted Stock Unit Award carries no voting or
dividend or other rights associated with Share ownership.
 
(ii)            Forfeiture.  Except as otherwise determined by the Committee,
upon termination of a Participant's Continuous Service during the applicable
deferral period or portion thereof to which forfeiture conditions apply (as
provided in the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant's Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that forfeiture
conditions relating to a Restricted Stock Unit Award shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of any
Restricted Stock Unit Award.
 
(iii)           Dividend Equivalents.  Unless otherwise determined by the
Committee at the date of grant, any Dividend Equivalents that are granted with
respect to any Restricted Stock Unit Award shall be either (A) paid with respect
to such Restricted Stock Unit Award at the dividend payment date in cash or in
Shares of unrestricted stock having a Fair Market Value equal to the amount of
such dividends, or (B) deferred with respect to such Restricted Stock Unit Award
and the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units, other Awards or other investment vehicles, as the
Committee shall determine or permit the Participant to elect.  The applicable
Award Agreement shall specify whether any Dividend Equivalents shall be paid at
the dividend payment date, deferred or deferred at the election of the
Participant.  If the Participant may elect to defer the Dividend Equivalents,
such election shall be made within 30 days after the grant date of the
Restricted Stock Unit Award, but in no event later than 12 months before the
first date on which any portion of such Restricted Stock Unit Award vests (or at
such other times prescribed by the Committee as shall not result in a violation
of Section 409A of the Code).
 
 
13

--------------------------------------------------------------------------------

 
 
(f)             Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Shares to any Eligible Persons as a bonus, or to grant
Shares or other Awards in lieu of obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Eligible Persons subject to Section 16 of the
Exchange Act, the amount of such grants remains within the discretion of the
Committee to the extent necessary to ensure that acquisitions of Shares or other
Awards are exempt from liability under Section 16(b) of the Exchange
Act.  Shares or Awards granted hereunder shall be subject to such other terms as
shall be determined by the Committee.
 
(g)            Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to any Eligible Person entitling the Eligible Person to
receive cash, Shares, other Awards, or other property equal in value to the
regular dividends paid with respect to a specified number of Shares, or other
periodic payments  Dividend Equivalents may be awarded on a free-standing basis
or in connection with another Award.  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.  Any such determination by the Committee shall be made at
the grant date of the applicable Award.
 
(h)            Performance Awards.  The Committee is authorized to grant
Performance Awards to any Eligible Person payable in cash, Shares, or other
Awards, on terms and conditions established by the Committee, subject to the
provisions of Section 8 if and to the extent that the Committee shall, in its
sole discretion, determine that an Award shall be subject to those
provisions.  The performance criteria to be achieved during any Performance
Period and the length of the Performance Period shall be determined by the
Committee upon the grant of each Performance Award; provided, however, that a
Performance Period shall not be shorter than 12 months nor longer than five
years.  Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.  Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis in a manner that does not violate the requirements of Section
409A of the Code.
 
(i)             Other Stock-Based Awards.  The Committee is authorized, subject
to limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan.  Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan.  The Committee shall determine the terms and conditions of such
Awards.  Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(i) shall be purchased for such consideration,
(including without limitation loans from the Company or a Related Entity
provided that such loans are not in violation of Section 13(k) of the Exchange
Act, or any rule or regulation adopted thereunder, if applicable, or any other
applicable law) paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, other Awards or other property, as
the Committee shall determine.
 
 
14

--------------------------------------------------------------------------------

 
 
7.             Certain Provisions Applicable to Awards.
 
(a)            Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Related Entity, or any business entity to be acquired by the Company or a
Related Entity, or any other right of a Participant to receive payment from the
Company or any Related Entity.  Such additional, tandem, and substitute or
exchange Awards may be granted at any time.  If an Award is granted in
substitution or exchange for another Award or award, the Committee shall require
the surrender of such other Award or award in consideration for the grant of the
new Award.  In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Related Entity, in which the value of Shares subject to the Award is
equivalent in value to the cash compensation (for example, Restricted Stock or
Restricted Stock Units), or in which the exercise price, grant price or purchase
price of the Award in the nature of a right that may be exercised is equal to
the Fair Market Value of the underlying Shares minus the value of the cash
compensation surrendered (for example, Options or Stock Appreciation Right
granted with an exercise price or grant price “discounted” by the amount of the
cash compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in compliance with Section 409A
of the Code.
 
(b)            Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee; provided that in no event shall the term
of any Option or Stock Appreciation Right exceed a period of ten years (or in
the case of an Incentive Stock Option such shorter term as may be required under
Section 422 of the Code).
 
(c)            Form and Timing of Payment Under Awards; Deferrals.  Subject to
the terms of the Plan and any applicable Award Agreement, payments to be made by
the Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Shares, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis, provided that any determination to pay in installments or
on a deferred basis shall be made by the Committee at the date of grant.  Any
installment or deferral provided for in the preceding sentence shall, however,
be subject to the Company’s compliance with applicable law and all applicable
rules of the Listing Market, if applicable, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the
Code.  Subject to Section 7(e) hereof, the settlement of any Award may be
accelerated, and cash paid in lieu of Shares in connection with such settlement,
in the sole discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in Control).  Any such settlement
shall be at a value determined by the Committee in its sole discretion, which,
without limitation, may in the case of an Option or Stock Appreciation Right be
limited to the amount if any by which the Fair Market Value of a Share on the
settlement date exceeds the exercise or grant price.  Installment or deferred
payments may be required by the Committee (subject to Section 7(e) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award Agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee.  The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Exemptions from Section 16(b) Liability.  If the Company is a
Publicly Held Corporation, it is the intent of the Company that the grant of any
Awards to or other transaction by a Participant who is subject to Section 16 of
the Exchange Act shall be exempt from Section 16 pursuant to an applicable
exemption (except for transactions acknowledged in writing to be non-exempt by
such Participant).  Accordingly, if any provision of this Plan or any Award
Agreement does not comply with the requirements of Rule 16b-3 then applicable to
any such transaction, such provision shall be construed or deemed amended to the
extent necessary to conform to the applicable requirements of Rule 16b-3 so that
such Participant shall avoid liability under Section 16(b).
 
(e)           Code Section 409A.
 
(i)             The Award Agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan, as defined in Section 7(e)(ii)
hereof, and the provisions of the Plan applicable to that Award, shall be
construed in a manner consistent with the applicable requirements of Section
409A, and the Committee, in its sole discretion and without the consent of any
Participant, may amend any Award Agreement (and the provisions of the Plan
applicable thereto) if and to the extent that the Committee determines that such
amendment is necessary or appropriate to comply with the requirements of Section
409A of the Code.
 
(ii)            If any Award constitutes a “nonqualified deferred compensation
plan” under Section 409A of the Code (a “Section 409A Plan”), then the Award
shall be subject to the following additional requirements, if and to the extent
required to comply with Section 409A of the Code:
 
(A)           Payments under the Section 409A Plan may not be made earlier than
the first to occur of (u) the Participant’s “separation from service”, (v) the
date the Participant becomes “disabled”, (w) the Participant’s death, (x) a
“specified time (or pursuant to a fixed schedule)” specified in the Award
Agreement at the date of the deferral of such compensation, (y) a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets” of the Company, or (z) the occurrence of an
“unforeseeable emergency”;


(B)           The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
 
 
16

--------------------------------------------------------------------------------

 


(C)           Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and


(D)           In the case of any Participant who is “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).
 
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.


(iii)           Notwithstanding the foregoing, or any provision of this Plan or
any Award Agreement, the Company does not make any representation to any
Participant or Beneficiary that any Awards made pursuant to this Plan are exempt
from, or satisfy, the requirements of, Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Participant
or any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Plan, or any Award Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
 
 8.            Code Section 162(m) Provisions.
 
(a)           Covered Employees.If the Company is a Publicly Held Corporation,
then the provisions of this Section 8 shall be applicable to any Performance
Award granted to an Eligible Person who is, or is likely to be, as of the end of
the tax year in which the Company would claim a tax deduction in connection with
such Award, a Covered Employee.
 
(b)            Performance Criteria.  If a Performance Award is subject to this
Section 8, then the payment or distribution thereof or the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be contingent upon achievement of one or
more objective performance goals.  Performance goals shall be objective and
shall otherwise meet the requirements of Section 162(m) of the Code and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.”  One or more of the following business
criteria for the Company, on a consolidated basis, and/or for Related Entities,
or for business or geographical units of the Company and/or a Related Entity
(except with respect to the total shareholder return and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
such Awards: (1) earnings per share; (2) revenues or margins; (3) cash flow;
(4) operating margin; (5) return on net assets, investment, capital, or equity;
(6) economic value added; (7) direct contribution; (8) net income; pretax
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income or income from operations;
income before interest income or expense, unusual items and income taxes, local,
state or federal and excluding budgeted and actual bonuses which might be paid
under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total shareholder return; (13) debt
reduction; (14) market share; (15) entry into new markets, either geographically
or by business unit; (16) customer retention and satisfaction; (17) strategic
plan development and implementation, including turnaround plans; and/or (18) the
Fair Market Value of a Share.  Any of the above goals may be determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of companies that are
comparable to the Company.  In determining the achievement of the performance
goals, unless otherwise specified by the Committee at the time the performance
goals are set, the Committee shall exclude the impact of any (i) restructurings,
discontinued operations, extraordinary items (as defined pursuant to generally
accepted accounting principles), and other unusual or non-recurring charges,
(ii) event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, (iii) change in
accounting standards required by generally accepted accounting principles; or
(iv) such other exclusions or adjustments as the Committee specifies at the time
the Award is granted.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           Performance Period; Timing For Establishing Performance
Goals.  Achievement of performance goals in respect of Performance Awards shall
be measured over a Performance Period no shorter than 12 months and no longer
than five years, as specified by the Committee.  Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code.
 
(d)            Adjustments.  The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with Awards subject to
this Section 8, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of an Award subject to this Section
8.  The Committee shall specify the circumstances in which such Awards shall be
paid or forfeited in the event of termination of Continuous Service by the
Participant prior to the end of a Performance Period or settlement of Awards.
 
(e)            Committee Certification.  No Participant shall receive any
payment under the Plan that is subject to this Section 8 unless the Committee
has certified, by resolution or other appropriate action in writing, that the
performance criteria and any other material terms previously established by the
Committee or set forth in the Plan, have been satisfied to the extent necessary
to qualify as "performance based compensation" under Section 162(m) of the Code.
 
 9.            Change in Control.
 
(a)            Effect of “Change in Control.”  If and only to the extent
provided in any employment or other agreement between the Participant and the
Company or any Related Entity, or in any Award Agreement, or to the extent
otherwise determined by the Committee in its sole discretion and without any
requirement that each Participant be treated consistently, upon the termination
of a Participant’s Continuous Service without Cause by the Company or any
Related Entity or by the Participant for Good Reason within 24 months following
the occurrence of an event constituting a “Change in Control,” as defined in
Section 9(b):
 
 
18

--------------------------------------------------------------------------------

 
 
(i)             Any Option or Stock Appreciation Right that was not previously
vested and exercisable as of the time of the Change in Control, shall become
immediately vested and exercisable, subject to applicable restrictions set forth
in Section 10(a) hereof.
 
(ii)            Any restrictions, deferral of settlement, and forfeiture
conditions applicable to a Restricted Stock Award, Restricted Stock Unit Award
or an Other Stock-Based Award subject only to future service requirements
granted under the Plan shall lapse and such Awards shall be deemed fully vested
as of the time of the Change in Control, except to the extent of any waiver by
the Participant and subject to applicable restrictions set forth in Section
10(a) hereof.
 
(iii)           With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, deem such performance goals and conditions as having been met as of
the date of the Change in Control.
 
(b)            Definition of “Change in Control”.  Unless otherwise specified in
any employment agreement between the Participant and the Company or any Related
Entity, or in an Award Agreement, a “Change in Control” shall mean the
occurrence of any of the following:
 
(i)             The acquisition by any Person of Beneficial Ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the value of then outstanding equity securities of
the Company (the “Outstanding Company Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a "Controlling Interest"); provided, however, that for purposes of this Section
9(b), the following acquisitions shall not constitute or result in a Change in
Control:  (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or
 
(ii)            During any period of two (2) consecutive years (not including
any period prior to the Effective Date) individuals who constitute the Board on
the Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)           Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination are the Beneficial
Owners of more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
any Person that as of the Effective Date possesses Beneficial Ownership of a
Controlling Interest) Beneficially Owns fifty percent (50%) or more of the value
of the then outstanding equity securities of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (C) at least a majority of the members of the
Board of Directors or other governing body of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.
 
10.            General Provisions.
 
(a)            Compliance With Legal and Other Requirements.  The Company may,
to the extent deemed necessary or advisable by the Committee, postpone the
issuance or delivery of Shares or payment of other benefits under any Award
until completion of such registration or qualification of such Shares or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to the Listing Market, if applicable, or
compliance with any other obligation of the Company, as the Committee, may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Shares or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)            Limits on Transferability; Beneficiaries.  No Award or other
right or interest granted under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights (other than Incentive Stock Options and Stock
Appreciation Rights in tandem therewith) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon).  A Beneficiary, transferee,
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award Agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
 
(c)            Adjustments.
 
(i)             Adjustments to Awards.  In the event that any extraordinary
dividend or other distribution (whether in the form of cash, Shares, or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 5 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)            Adjustments in Case of Certain Transactions.  In the event of
any merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control, any outstanding Awards may be
dealt with in accordance with any of the following approaches, without the
requirement of obtaining any consent or agreement of a Participant as such, as
determined by the agreement effectuating the transaction or, if and to the
extent not so determined, as determined by the Committee: (a) the continuation
of the outstanding Awards by the Company, if the Company is a surviving entity,
(b) the assumption or substitution for, as those terms are defined below, the
outstanding Awards by the surviving entity or its parent or subsidiary, (c) full
exercisability or vesting and accelerated expiration of the outstanding Awards,
or (d) settlement of the value of the outstanding Awards in cash or cash
equivalents or other property followed by cancellation of such Awards (which
value, in the case of Options or Stock Appreciation Rights, shall be measured by
the amount, if any, by which the Fair Market Value of a Share exceeds the
exercise or grant price of the Option or Stock Appreciation Right as of the
effective date of the transaction).  For the purposes of this Agreement, an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award shall be considered assumed or substituted for
if following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award
immediately prior to the Change in Control, on substantially the same vesting
and other terms and conditions as were applicable to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company or its parent or subsidiary substantially equal in fair market value to
the per share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.  The Committee
shall give written notice of any proposed transaction referred to in this
Section 10(c)(ii) at a reasonable period of time prior to the closing date for
such transaction (which notice may be given either before or after the approval
of such transaction), in order that Participants may have a reasonable period of
time prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction).  A Participant may
condition his exercise of any Awards upon the consummation of the transaction.
 
(iii) Other Adjustments.  The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals and conditions relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee's assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that in the event the Company is a
Publicly Held Corporation, no such adjustment shall be authorized or made if and
to the extent that such authority or the making of such adjustment would cause
Options, Stock Appreciation Rights, Performance Awards granted pursuant to
Section 8(b) hereof to Participants designated by the Committee as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.  Adjustments permitted hereby may include, without limitation,
increasing the exercise price of Options and Stock Appreciation Rights,
increasing performance goals, or other adjustments that may be adverse to the
Participant.  Notwithstanding the foregoing, no adjustments may be made with
respect to any Performance Awards subject to Section 8 if and to the extent that
such adjustment would cause the Award to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)            Taxes.  The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company or any
Related Entity and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant's tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.
 
(e)            Changes to the Plan and Awards.  The Board may amend, alter,
suspend, discontinue or terminate the Plan, or the Committee's authority to
grant Awards under the Plan, without the consent of shareholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company's shareholders not later than the annual
meeting next following such Board action if such shareholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of the Listing
Market, if applicable, and the Board may otherwise, in its discretion, determine
to submit other such changes to the Plan to shareholders for approval; provided
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award.  The Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted and any Award Agreement relating thereto, except
as otherwise provided in the Plan; provided that, except as otherwise permitted
by the Plan or Award Agreement, without the consent of an affected Participant,
no such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of any previously granted and outstanding
Award.
 
(f)             Limitation on Rights Conferred Under Plan.  Neither the Plan nor
any action taken hereunder or under any Award shall be construed as (i) giving
any Eligible Person or Participant the right to continue as an Eligible Person
or Participant or in the employ or service of the Company or a Related Entity;
(ii) interfering in any way with the right of the Company or a Related Entity to
terminate any Eligible Person's or Participant's Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a shareholder of the
Company including, without limitation, any right to receive dividends or
distributions, any right to vote or act by written consent, any right to attend
meetings of shareholders or any right to receive any information concerning the
Company’s business, financial condition, results of operation or prospects,
unless and until such time as the Participant is duly issued Shares on the stock
books of the Company in accordance with the terms of an Award.  None of the
Company, its officers or its directors shall have any fiduciary obligation to
the Participant with respect to any Awards unless and until the Participant is
duly issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award.  Neither the Company nor any of the
Company’s officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
(g)            Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Shares pursuant to an Award, nothing contained in the Plan
or any Award Agreement shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided that the
Committee may authorize the creation of trusts and deposit therein cash, Shares,
other Awards or other property, or make other arrangements to meet the Company's
obligations under the Plan.  Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.  The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify and in accordance with applicable law.
 
(h)            Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Section 162(m) of the Code.
 
(i)             Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration.  No
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award.  The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
(j)             Governing Law.  The validity, construction and effect of the
Plan, any rules and regulations under the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws, and applicable federal law.
 
(k)            Non-U.S. Laws.  The Committee shall have the authority to adopt
such modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.
 
(l)             Plan Effective Date and Shareholder Approval; Termination of
Plan.  The Plan shall become effective on the Effective Date, subject to
subsequent approval, within 12 months of its adoption by the Board, by
shareholders of the Company eligible to vote in the election of directors, by a
vote sufficient to meet the requirements of Code Sections 162(m) (if applicable)
and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable  requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, and other laws,
regulations, and obligations of the Company applicable to the Plan.  Awards may
be granted subject to shareholder approval, but may not be exercised or
otherwise settled in the event the shareholder approval is not obtained.  The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date.  Awards outstanding
upon expiration of the Plan shall remain in effect until they have been
exercised or terminated, or have expired.
 
 
24

--------------------------------------------------------------------------------